EXHIBIT 10.51
Arbitron Inc. 2011 Board of Director Compensation
The Arbitron Non-Employee Board of Directors receive the following compensation
for 2011:

         
Annual Retainer Fee
  $ 30,000  
 
       
Independent Chairman of the Board Additional Annual Retainer
  $ 85,000  
 
       
Committee Chair Retainer
  Audit Committee: $20,000
 
  Compensation and Human Resources
 
  Committee: $15,000
 
  Nominating and Corporate Governance
 
  Committee: $15,000
 
  Technology Strategy Committee:
 
  $ 20,000  
 
       
Board Meeting Fees (In person or by
telephone)
  $ 1,500  
 
       
Committee Meeting Fees (In person)
  $ 1,500  
 
       
Committee Meeting Fees (By telephone)
  $ 750  
 
       
Initial Deferred Stock Unit Award
  Each newly elected non-employee director will receive a one-time grant of
4,500 deferred stock units, which deferred stock units will vest in three equal
annual installments of 1,500 deferred stock units beginning on the first
anniversary from the date of grant and will be payable no sooner than six months
following the director’s termination of service as a director of the Company.
 
       
Annual Deferred Stock Unit Awards
  Beginning the annual meeting after initial election to the board of directors,
each continuing non-employee director will receive an annual grant of $100,000
worth of deferred stock units, which deferred stock units will vest in three
equal annual installments beginning on the first anniversary from the date of
grant and will be payable no sooner than six months following the director’s
termination of service as a director of the Company.

All cash retainer fees and meeting fees payable to non-employee directors may be
paid, at the election of each director, in the form of deferred stock units, in
lieu of cash. The deferred stock units vest immediately and are payable
following the director’s termination of service as a director of the Company.

 